Dismissed and Memorandum Opinion filed January 28, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00822-CR

               JAMODRIK LORENZO WILLIAMS, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1359702

                 MEMORANDUM                      OPINION


      Appellant was convicted of evading arrest and sentenced to confinement for
two years in the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed a notice of appeal on August 8, 2013.

      On January 3, 2014, this court ordered a hearing to determine why
appellant=s counsel had not filed a brief in this appeal. On January 7, 2014, the
trial court conducted the hearing, and the record of the hearing was filed in this
court on January 21, 2014.

      At the hearing, appellant, together with his counsel, confirmed that he had
discussed the issues with counsel and determined that appellant no longer wished
to pursue his appeal.

      Appellant has not filed a written motion to withdraw the appeal or a written
motion to dismiss the appeal. See Tex. R. App. P. 42.2(a). However, based upon
the testimony at the hearing that appellant does not want to continue his appeal, we
conclude that good cause exists to suspend the operation of Rule 42.2(a) in this
case. See Tex. R. App. P. 2.

      Accordingly, we dismiss the appeal.



                                  PER CURIAM


Panel consists of Justices McCally, Busby and Donovan.
Do Not Publish C Tex. R. App. P. 47.2(b).




                                         2